Order entered May 6, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00512-CR

                      EX PARTE MATTHEW GONZALEZ

               On Appeal from the Criminal District Court No. 6
                            Dallas County, Texas
                   Trial Court Cause No. WX20-90983-X

                                       ORDER

      The Court has filed appellant’s notice of appeal from the trial court’s order

denying relief sought by his pretrial application for writ of habeas corpus seeking a

reduction in bail. This is an accelerated appeal and is governed by Texas Rule of

Appellate Procedure 31.

      We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it with the clerk’s record.

      We ORDER the D a l l a s County District Clerk to file the clerk’s

record by May 22, 2020. We ORDER that the clerk’s record contain copies of the

indictment, any orders setting or denying bail, bond conditions, the application for
writ of habeas corpus, any response to the writ application filed by the State, any

other documents related to the writ application, the trial court’s order ruling on the

writ application, any findings of fact on the writ application that the trial court has

entered, the certification of appellant’s right to appeal, and any other documents

filed with the clerk that the parties request.

      We ORDER the court reporter to file, by May 22, 2020, either the

reporter’s record of the hearing on the writ application or written verification that

no hearing was conducted.

      After the record is filed, the Court will set briefing deadlines.

      We DIRECT the Clerk to send copies of this order to the Honorable Jeanine

Howard, Presiding Judge, Criminal District Court No. 6; Jan Cherie Williams,

official court reporter, Criminal District Court No. 6; Felicia Pitre, Dallas County

District Clerk; and counsel for all parties.

                                                 /s/   BILL PEDERSEN, III
                                                       JUSTICE




                                           –2–